Citation Nr: 1719672	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1979.  He died in January 2010, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In March 2015, the Board remanded the Appellant's claims for entitlement to service connection for cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  The Board then denied the Appellant's claims in April 2016.  However, in September 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by both parties and ordered that the Board's April 2016 decision be vacated with respect to the cause of death claim.  

In November 2016, this matter was again remanded by the Board, and has since been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in January 2010; the immediate cause of death was respiratory failure, with underlying causes of septic shock, clostridium difficile colitis, and acute respiratory distress syndrome.  

2.  At the time of the Veteran's death, service connection was in effect for fractured left femur with internal derangement of the left knee; degenerative disc disease associated with fractured left femur; neuropathy of the left and right lower extremities; left elbow fracture; and multiple healed abrasions, at a combined rating of 80 percent.

3.  The preponderance of the evidence is against a finding that the causes of the Veteran's death were etiologically related to his military service or service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is currently seeking entitlement to service connection for the cause of the Veteran's death.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  Thus, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease, or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2016). 

However, the Appellant's claim may also be granted upon evidence that a nonservice-connected cause of death was etiologically related to service.  In such a case, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  As such, there are several theories of entitlement warranting the Board's consideration at this time.

In comparing the evidence of record against the standards enunciated above, the Board finds that no nexus exists between the Veteran's military service and death.  There are two medical opinions of record in this regard.  

The first such opinion was provided by private psychologist R. Pilsbury in a September 2011 treatment letter.  In said letter, Dr. Pilsbury noted his 1983 treatment of the Veteran for posttraumatic stress disorder (PTSD) and depression.  During the course of such treatment, Dr. Pilsbury observed respiratory problems in the Veteran, such that it became "clear to [him] that those respiratory problems were considerably exacerbated during [the Veteran's] time in the service of his country."  As such, Dr. Pilsbury opined that there was a "distinct connection" between the Veteran's service-connected disability and the cause of his death. 

In contrast, the January 2017 VA examiner asserted no nexus between the Veteran's military service and death.  

Initially, the VA examiner opined that it was less likely than not that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  In doing so, the examiner noted his review of the Veteran's claims file, to include medical treatment records and the Veteran's death certificate.  Said records presented a number of factors offered in support of the examiner's conclusion, to include the Veteran's age at the time of his death (56); the identified causes of death (respiratory failure as a consequence of septic shock, clostridium difficile colitis, and acute respiratory distress syndrome); the lack of contributory causes of death; the classification of the Veteran's death as "natural;" and the lack of supporting evidence, both in the Veteran's claims file and in medical literature at large, to suggest that the Veteran's service-connected disabilities would have predisposed the identified causes of death.  

Said rationale was additionally provided in support of the examiner's conclusion that it was less likely than not that the Veteran's cause of death was proximately due to or the result of his service-connected disabilities.  Specifically, the examiner articulated that there was no evidence to support the contention that the Veteran's service-connected disabilities, either individually or taken in combination, would predispose the development of the Veteran's diagnosed cause of death conditions.  

Further, the examiner concluded that it was less likely than not that the identified cause of death conditions were causally related to the Veteran's military service, including September 1978 treatment for pulmonary thromboembolism.  In addition to those factors discussed above, the examiner further noted that the record presented no evidence of a diagnosis or treatment for any of the identified cause of death conditions, either during service or within one year of separation.  Additionally, the record was silent for any further treatment for, diagnosis of, or residuals of a pulmonary thromboembolism after September 1978.  As such, the examiner found the record to be devoid of evidence tending to demonstrate a link between the Veteran's causes of death and his military service.

In comparing the weight of the above opinions, the Board affords minimal probative value to Dr. Pilsbury's September 2011 treatment letter.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992)(noting the Board may assess medical evidence and is not obligated to accept a physician's opinion).  First, Dr. Pilsbury presents as a licensed psychologist, with presumably little experience assessing the etiology of a physical condition or cause of death.  See Jones v. West, 12 Vet. App. 383, 385 (1999)(where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Further, Dr. Pilsbury's opinion is based upon his extremely limited and historic treatment of the Veteran in 1983, such that his assessment is not likely derived from a thorough analysis of the Veteran's entire medical history.  Finally, Dr. Pilsbury's opinion is notably vague, as he fails to specify which service-connected disability was allegedly related to the Veteran's cause of death or to provide any accompanying rationale for this conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). 

By contrast, the January 2017 VA examiner's opinions are afforded significant probative value.  To that end, the examiner provided definitive nexus opinions as supported by detailed rationales that clearly assessed the nature of the Veteran's disabilities and accounted for his complete medical history, to include in-service treatment for pulmonary thromboembolism.  In doing so, the examiner contemplated the full scope of entitlement theories as presented by the Appellant, and concluded that no etiological link exists between the Veteran's military service and death.

Thus, the most probative medical evidence of record indicates that the Veteran's death was not related to his military service or to his service-connected disabilities.  As such, the Appellant's claim must be denied.

In reaching this conclusion, the Board does not disregard the Appellant's implicit assertion that a nexus exists between the Veteran's service and death.  However, without appropriate medical training and expertise, which she has not demonstrated, the Appellant is not competent to provide an opinion regarding the cause of the Veteran's death.  See Jones, 12 Vet. App. at 385.  Accordingly, the Board lends greater probative value to the medical evidence of record in assessing the merits of this claim.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of service connection in this case, such that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court has held that proper Section 5103A(a) notice must include: (1) A statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition, and; (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, VA has satisfied its duty to notify the Appellant.  In a February 2010 letter, the Appellant was notified of the evidence and information necessary to substantiate a DIC claim based on both service-connected and nonservice-connected disabilities.  Further, affixed to the September 2010 rating decision was a codesheet annotating all of the Veteran's service-connected disabilities existing at the time of his death.  At no time has the Appellant or her representative alleged that notice in this case was less than adequate.   

Further, VA has satisfied its duty to assist the Appellant.  The claims file includes the Veteran's service records, Social Security Administration (SSA) records, and VA and private treatment records.  Additionally, the claims file was reviewed by a VA examiner in January 2017.  The accompanying report indicates that the examiner undertook an exhaustive review of the Veteran's claims file in offering definitive nexus opinions as supported by detailed rationales.  As such, the 
Board finds that the provided opinions are adequate for the purpose of adjudicating this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, this claim was most recently remanded by the Board in November 2016, at which time the RO was instructed to obtain a VA opinion regarding the cause of the Veteran's death.  Thereafter, the RO was to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, a VA opinion was obtained in January 2017, and a subsequent SSOC issued later that same month.  Accordingly, the Board finds that there has been substantial compliance with its November 2016 remand directives.  

As such, the Board finds that VA has satisfied its duties to notify and assist under governing laws and regulations sufficient to review the merits of the Appellant's claim.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


